THE      ATI-ORNEY         GENERAL
                        OF    TEXAS




Doctor Bevlngton Reed                 Opinion No. H- 1221
Commlealoner, Coordinating Board
Texae College and~university System   Re:    Authority of the
P. O. BOX 12788, Capitol Statlon             Coordinating Board
Austin, Texas ‘78711                         to contract with
                                             Huston-Tllloteon
                                             College, a private
                                             church related college,
                                             for the purpose of
                                             providing work for
                                             student= eligible to
                                             participate In the
                                             College-Work Study
                                             Programe at that
Dear Doctor Reed:                            Institution?
     We quote from your opinion request     concerning the above
captioned matter:
               "Chapter 1 of Title 45, Part 175, of the
          code of Federal Regulations provided a College
          Work-Study Program 'to stimulate part-time em-
          ployment of,students, particularly thoee from
          low income families3 who are In need of the
          earnings from euch employment In order to pursue
          courses of study at eligible Institutions.
                "Administration of the program Is limited
          to 'educational lnetltutions where teaching la
          conducted and which have an Identity of their
          own.'
               "Work-Study Programs may operate 'under an
          lnstltutlon~l agreement for the part-time em-
          ployment of students and may Involve work,for the
          Institution itself or work for a public or private
          ~od~~~o"r.P~~~~nr~~"h":O?ng.t;a~n~~ $uhal%.ons
          of Title 45, Public Welfare, ae quoted In Federal
          Register Volume 34, No. 91, Tuesday, May 13, 1969.)

                             -5987-
Doctor Hevlngton Reed, page 2     (M-1221)


              "Hueton-Tlllotson College of Austin, Texas,
         a private church-related college, participates
         In the College Work-Study Program a8 an eligible
         Institution.
              "The Coordinating Board, Texas College and
         University System, proposes to contract with
         Hueton-Tlllotson College 80 that students eligible
         for the College Work-Study Program atthat ln-
         stltutlon would provide service8 to the Coordinating
         Hoard, Texas College and University System, which
         Is a state agency. Such students will be employees
         of Huston-Tillotson College. The~Coordlnating
         Hoard will furnish work stations and reimburse-
         ment to Huston-Tlllotson College for 20 percent
         of the students' salary for time actually  worked.
               "A copy of the proposed contract and of the
          Federal Regulations are enclosed for your con-
          venience.

               "Can the Coordinating Hoard, Texas College
          and University System, contract with Huston-
          ?LL7&+~~~,%XB.~%, % rlpLv.a.t&
                                       churc~h-relatedcollege,
          for the purpose of providing work for students
          eligible to participate In the College Work-
          Study Program at that Institution?"
     Section 61.067 of the Texa8 Education Code Is specific
on the contractual authority of the Coordinating Hoard.
It reads:
               'In achieving the goals outlined in this
          chapter and in performing the functions assigned
          to it, the board may contract with any other
          state governmental agency as authorized by law,
          with any agency of the Unlted~States, and with
          corporations and individuals. . ."
     This office, in Attorney General Opinion No. M-373
(1969) upheld the power of the legislature to authorize
the Coordinating Board to enter Into various contracts for
the maintenance and operation of state Institutions of
higher education.




                                -5988-
   .




Doctor Revlngton Reed, page~3     (M-1221)



     The parties to the proposed contract you have submitted
are the Coordinating Board and Ku&ton-Tillotson College,
a private church related corporation. Section 61.064 of
the Texas Education Code expresely recognizes the authority
of the Coordinating Board to enter lnto.contracts and
cooperative undertakings with private colleges and unlver-
slties. The Board Is required, among other things, to
enlist their cooperation “In developing a statewide plan
for the orderly growth of the Texas system of higher
education,” including the authority to “enter Into coopera-
tive undertakings with those institutions on a shared-cost
basis.” The Board “shall cooperate with those private
institutions, within statutory and co?stltutlonal llmlta-
tions, to achieve the purposes of this chapter.”
     .Under Section 61.068 of the Texas Education Code, the
foordinating Board I@ given express authority
 grants and donations of personal property ~from an
individual, group, aseoclatlon, or corporatdthe
                                             on
United States. .,.’
     One of the chief goals or purposes of the chapter,
the Higher Education Coordinating Act of 1965 (Section
61.002, Texas Education Code),18 that of establlahlng, in
the field of public higher education in the State, the
Coordinating Board, “an agency to provide leadership and
coordination for the Texas higher education system. . .
to the end that the State of Texas may achieve excellence
for college education of its youth through the efficient and
effective utilization and concentration of all avallable~
resources. . .   The Board “shall represent the highest
authority in the state in mattere of public higher education.”
Section 61.051, Texas Education Code.
     The avowed purpose of the federal College Work-Study
program, In which the Coordinating Board and Huston-Tlllotson
College of Austin, Texas, propose by contract to participate,
is educational and Is a public, governmental purpose. The
fact that the students at Huston-Tlllotson, a church-related
college will be receiving remuneration in consideration of
their employment does not violate the separation of church
and state doctrine of Article 1, Section 7, Texas Constl-
tutlon, nor the prohibition of grant@ of public funds to
individuals of Article III, Section 51, Texas Constitution.




                                -5989-
                                                    ,




Doctor Bevington Reed, page 4     (M-1221)


We believe the federal law and the purposed contract as
aubmltttd meet the test of the U. S. Supreme Court of
having . . . a secular legislative purpose and a primary
effect that neither advances nor inhibits religion.
Everson vs. Board of Education, 374 U.S. 1 (1947). This
office, in Attorney General Opinion No. M-861(1971) has so
upheld the validity and constitutionality of bills providing
for tuition equalization grants.
     On the other hand, any programs which sought to ex-
clude otherwise eligible students from the public employment
upon the ground that they might thereby be enabled to
pursue a course of study at private church related colleges
would, indeed, be discriminatory and Inhibit religion
unconstitutionally. The government must not depart from
its constitutional duty to remain neutral. The College
Work-Study program and contract meet the tests set out in
the most recent decision of the United States Supreme
Court, since they reflect a proper secular legislative
purpose, their primary effect neither advances nor Inhibits
religion, the administration of the Act and program does
not foster an excessive government entanglement with re-
ligion, and their Implementation does not Inhibit the free
exercise of religion. See Lemmon v. Kertzman,$;3 z.;.
602, 612-613(1971); Tllton v. Richardson, 403
(19711, and Attorney General Opinion No. M-1036(1&2 7 .
     In view of the foregoing considerations, It is our
opinion that the Coordinating Board may enter Into the
proposed contract with Huston-Tillotson College for the
purpose of providing work for students eligible to parti-
cipate in the College Work-Study Program at that lnstitu-
tlon.
                       -SUMMARY-
               The Coordinating Hoard has the legal auth-
          ority to contract with Huston-Tillotson College,
          at Austin, Texas, a private church-related college,
          for the secular legislative public purpose of
          providing work for students eligible to partl-
          clpate In the federal College Work-Study Program
          at that Institution. There Is no violation of



                                -5990-
   .   ,




Doctor Elevlngton.Reed,page 5      (M-1221)


           the separation of church and state doctrine of
           Article I, Section 7, Texas Constitution, or the
           prohibition of public funds to lndlvlduale of Article
           III, Section 51, Texas Constitution; nor ie there
           any violation of the federal constitution, there
           being no Inhibition or advancement of religion
           or the fostering of excessive government entangle-
           ment with religion.




                                     Attor    General of Texas
Prepared by: Kerns Taylor
Assistant Attorney General
APPROVZD:
OPINION COMMITTEE
W. E. Allen, Acting Chairman
J. C. Davis
Melvin Corley
Jack Goodman
Robert Flowers
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                                -5991-